Citation Nr: 1755927	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 09-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent from October 22, 2008 for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The evidence is in approximate balance indicating that for the period beginning October 22, 2008 and continuing thereafter, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. The evidence is in approximate balance indicating that the Veteran's service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the Veteran, the criteria for a disability evaluation of 70 percent for PTSD, but no higher, from October 22, 2008 and continuing thereafter have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

2. Resolving all doubt in favor of the Veteran, the criteria for entitlement to TDIU have been met. See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a November 2008 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records that must be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.
 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in December 2008, January 2010, and August 2013. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

The case was remanded in November 2015 in order to retrieve the Veteran's records from the Social Security Administration (SSA). The RO attempted to retrieve those records but received a negative response in March 2016. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected PTSD 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). However, the RO certified the Veteran's appeal to the Board in October 2013, and therefore, the claim is governed by DSM-IV. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the majority of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).

The Veteran was granted service connection for PTSD effective February 5, 1997, and was assigned a 30 percent disability rating. The Veteran filed a claim for an increased rating in November 2008, contending the disability had worsened. The Veteran's disability rating was increased to 50 percent effective October 22, 2008. The Veteran contends that a 70 percent disability rating is warranted. 

Upon VA examination in December 2008, the examiner noted the Veteran presented in a mildly impulsive, mildly emotionally undermodulated, and mildly hypomanic manner. The Veteran reported very few nightmares or flashbacks, and denied suicidal or homicidal ideations. The examiner noted the Veteran's difficulties with interpersonal relationships. However, the examiner opined that the Veteran's impulse control disorder accounted for the current symptoms, primarily with regard to the Veteran's interpersonal conflicts. The examiner specifically noted that the Veteran's work history showed "a pattern of being fired . . . for conflicts with co-workers and bosses," and that the two "most prominent diagnoses" for the previous 10 years had been bipolar disorder and PTSD.  

In a July 2009 statement, the Veteran reported flashbacks, sleep disturbances, exaggerated startle responses, and workplace difficulties with co-workers and managers. The Veteran stated that from the time of service discharge up to 1980, the Veteran had been employed at 12-14 companies. The Veteran related instances in a current job as an emergency medical technician which caused "flasbacks" from the Veteran's service in Vietnam. The Veteran related that hearing a certain 1960's-era song caused the Veteran to cry.  

Upon VA examination in January 2010, the Veteran reported experiencing frequent flashbacks and nightmares. The Veteran denied difficulty falling asleep, but reported anxiety, nightly nightmares, and emotional discomfort in crowded places. The Veteran also reported being irritable, feeling emotionally distant, and disconnected from others. However, the Veteran reported maintaining a close relationship with a younger sister. The Veteran also reported not pursuing any leisure-time interests. The Veteran reported the beginning of experiencing intrusive memories of Vietnam, with flashbacks and nightmares, while working as an emergency medical technician (EMT) and witnessing the aftermath of accidents. 

The examiner noted the Veteran was well-groomed and was able to maintain adequate eye contact. The Veteran's speech was within normal limits. The Veteran's mood was good and the Veteran's affect was calm. The examiner noted the Veteran's short-term memory was variable, but that attention, concentration, and long-term memory were intact. The examiner noted there was no evidence of psychosis, paranoia, or mania, and that the Veteran was not suicidal or homicidal. The Veteran had a GAF score of 55.

The Board will grant the benefit-of-the-doubt to the Veteran and assign a 70 percent rating for the entirety of the rating period. Although the Veteran has had numerous mental disorder diagnoses, no comprehensive examination has been conducted ascertaining that service-connected PTSD symptoms may be separated from any other diagnosed mental disorder. The entirety of the Veteran's mental impairment is therefore considered in the PTSD evaluation. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)(holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so). 

Although the Veteran has generally described visiting nightclubs to socialize, the Veteran's VA treatment records indicate that the Veteran's symptoms in whole have varied. The Veteran has generally described the Veteran's mood as "fine," "good," "better," and "okay," and periodically as "lousy," "frustrated," or "irritated." Examiners have noted Veteran's moods as stable or euthymic, with few episodes of increased irritability, loudness, and paranoid thoughts. Coupled with the Veteran's subjectively-reported work history, these difficulties in both work relationships and communications demonstrate a mental instability that, with resolution of the doubt in the Veteran's favor, falls squarely within the criteria for a 70 percent rating. 

The record shows no apparent or consistent improvement in the frequency, severity or duration of the Veteran's symptoms as noted in the VA examination in August 2013. The VA examiner reported occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to interpersonal difficulties and impulsivity. However, as noted, the Board's scrutiny is not solely upon the descriptive terms as found in the General Rating Formula for Mental Disorder in 38 C.F.R. § 4.130. 

As in Mauerhan, the Veteran continued to demonstrate a long pattern of poor impulse control, irritability, and anger, with difficulty establishing and maintaining effective relationships in work and the Veteran's personal life as evidenced by the Veteran's reports as to arguments in work settings with co-workers and managers, as well as the Veteran's presentations during mental examinations. The Veteran's response to the examiner's questions, described as "long, convoluted, and often tangential manner" suggest the continued assignment of a 70 percent rating because it is a symptom akin to intermittently illogical or irrelevant speech. Similarly, the Veteran also reported preferring to be alone and not having many friends. 

VA clinicians and examiners have frequently described the Veteran's speech as loud and somewhat pressured, with highly tangential and circumstantial stories. 
In addition, the Veteran's treatment records reflect periodic impaired impulse control, frequently resulting in unprovoked irritability and angry outbursts. Although from August 2013, the Veteran regularly described feeling depressed and difficulty with adapting to stressful circumstances, the treatment and occupational record indicates that on a fairly consistent basis, the Veteran has had these difficulties since the onset of this claim. 

The Board has also considered the criteria for a 100 percent disability rating. but finds that the evidence does not establish that the Veteran's PTSD manifested in total social or occupational impairment. The Veteran clearly demonstrates difficulty in communication ability as evidenced by emotional lability, use of tangents, and similar manifestations. However, the Veteran has never been described as having symptoms suggesting a gross impairment in thought processes or communication. 
The Veteran has not reported that flashbacks and intrusive thoughts of Vietnam service are constant, but instead are periodic. There is no evidence that the Veteran has had plans or ideations of harm to self or others and has never reported, nor does the evidence suggest that the Veteran is incapable of self-care.  For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

TDIU

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341 (a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id. 

While the Board may consider the opinions of medical professionals, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  I 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Considering the Board's decision above, the Veteran's service-connected disabilities include: PTSD at 70 percent disabling, diabetes mellitus at 20 percent disabling, tinnitus at 10 percent disabling, and noncompensable bilateral hearing loss and hemorrhoids. The Veteran's combined disability rated is 80 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. 
§§ 4.16 (a), 4.25.

The Veteran contends that PTSD currently renders the Veteran unable to secure or follow a substantially gainful occupation. The Veteran is a college graduate and previously worked as an EMT. The Veteran reported having to leave a job due to PTSD flashbacks associated with seeing accidents and dead bodies. Since leaving a job as an EMT, the Veteran has reported working a number of jobs, including as a water quality laboratory technician, sanitation inspector, and junior consultant for an environmental consulting company. See March 2013 VA Form 21-8940.

The Veteran's VA treatment records note long-standing difficulties with employment, and attribute this to the Veteran's interpersonal difficulties with peers and authority figures. Further, treatment records note that the Veteran's occupational difficulties include the inability to consistently communicate appropriately, periodic poor impulse control, irritability, and difficulty establishing and maintaining effective relationships-symptoms of the Veteran's PTSD. 

After review of all of the evidence, the Board finds that the evidence is in approximate balance and TDIU will be granted. 


ORDER

A disability rating of 70 percent, but no higher, beginning October 22, 2008 for PTSD is granted. 
 
TDIU is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


